DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over in view of over Nuekermans (United States Patent Publication 6, 044, 705).
With respect to claim  8, Nuekermans discloses an optical module comprising a first frame (see the frame connected to 34a and 34b in fig.12 and 13), a second frame (see the frame connected to 34b), and a light-transmissive plate (see col.22, 10-15 ), wherein: the first frame comprises at least one first axial part (see 34a), wherein the first frame is configured to oscillate with the at least one first axial part as a rotation axis (see the operation of 34a), the second frame is disposed in the first frame, (see the frame connected to 34b) and the second frame comprises at least one second axial part (see 34b), wherein the second frame is connected to the first frame via the at least one second axial part and is configured to oscillate with respect to the first frame with the at least one second axial part as a rotation axis (see the operation of torsion bars 34b), and the light-transmissive plate is disposed in the second frame (see the location of 32 of see col.22, lines 10-15), but does not explicitly disclosed in the embodiment of fig.12 and 13  wherein a length of the at least one first axial part along an axial direction of the at least one first axial part is less than a length of the at least one second axial part along an axial direction of the at least one second axial part.
Nuekermans does disclose (see col.16 lines 55-col.17 line 15) wherein a length of the at least one first axial part along an axial direction of the at least one first axial part (34a: “The torsion bars 34a are 1 mm long, 45 microns thick, and approximately 90 microns wide.”) is less than a length of the at least one second axial part (34b: “while the torsion bars 34b are 45 microns thick, 70 microns wide, and 2 mm long” ) along an axial direction of the at least one second axial part and the stiffness of the at least one first axial part is greater than the stuffiness of the at least one second axial part (compare the dimensions of 34a and 34b (i.e. length and width) which are variables that effect stiffness (inversely proportional to length and direction proportional to cross-sectional area) ).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of fig.12 and 13 with the teaching of Nuekermans so that a length of the at least one first axial part along an axial direction of the at least one first axial part is less than a length of the at least one second axial part along an axial direction of the at least one second axial part and the stiffness of the at least one first axial part is greater than the stuffiness of the at least one second axial part to enhance the efficiency of the optical module.



Allowable Subject Matter
Claims 1-7 and 9-12 are allowed.
The prior art of record does not explicitly wherein the second frame is connected to the first frame via the at least one second axial part and is configured to oscillate with respect to the first frame with the at least one second axial part as a rotation axis, and the light-transmissive plate is disposed in the second frame, wherein a difference between a reaction time of the oscillations of the first frame and a reaction time of the oscillations of the second frame is 15% or less.

The prior art of record does not explicitly wherein the second frame is connected to the first frame via the at least one second axial part and is configured to oscillate with respect to the first frame with the at least one second axial part as a rotation axis, and the light-transmissive plate is disposed in the second frame, wherein materials of the at least one first axial part and the at least one second axial part have different Young's moduli, a Young's modulus of the at least one first axial part is greater than a Young's modulus of the at least one second axial part, and the stiffness of the at least one first axial part is greater than the stiffness of the at least one second axial part

Response to Arguments
Applicant’s arguments with respect to claim 8 have been considered but are not persuasive: Applicant argues that it will be apparent to a person having ordinary skill in the art that stiffness is an extensive property of an object and may vary with many parameters such as material of the object, geometric shape of the object, condition of boundary support, and external force. It should be noted that the torsion bars 34a and 34b of Nuekermans are different not only in length but also in width (for example, col. 16 line 55 to col. 17 line 15 recite: "....while the torsion bars 34h are 45 microns thick, 70 microns wide, and 2 mm long....The torsion bars 34a are 1 mm long, 45 microns thick, and approximately 90 microns wide."). In addition, the torsion bars 34a and 34b are not supported by the same frame, and this may also affect the stiffness of 34a and 34b. In view of the above, even if the length of the torsion bars 34a is less than the length of the torsion bars 34b, there is still a possibility that 34a may have smaller stiffness than 34b, due to other factors than length. Thus, it would be difficult for a person having ordinary skill in the art to determine that the stiffness of 34a is greater than the stiffness of 34b merely based on the length characteristics of 34a and 34b described in Nuekermans.
Examiner respectfully disagrees. A person having ordinary skill in the art would determine that the stiffness of 34a is greater than the stiffness of 34b since the length characteristics, width characteristics, thickness characteristics (as mentioned above by applicant) are variables that directly affect stiffness (in that stiffness is inversely proportional to length and direction proportional to cross-sectional area) and the desired modification was to the lengths and widths of the torsion bars. Lastly, applicant has provided no prima facie evidence to support relevant differences between that torsion bars 34a and 34b that would alter the stiffness resulting from their dimensional parameters. Therefore one of ordinary skill in the art would determine that the stiffness of 34a is greater than the stiffness of 34b based on the disclosure of Nuekermans as required by claim 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711.  The examiner can normally be reached on M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY L BROOKS/Examiner, Art Unit 2882